Order denying application to direct the board of elections of the city of New York to place on the official Democratic primary ballot for the Fifth Municipal Court District for the Borough of Brooklyn, City of New York, the name of Thomas J. Stapleton as a candidate for election to the party position as justice of the Municipal Court reversed on the law, without costs, and matter remitted to the Special Term for hearing on the issues of fact raised. The residence of the subscribing witness having been correctly stated, the fact that in some of the *1073sheets there was error in the numbering of the election district does not invalidate the petition. There was a substantial compliance with section 135 of the Election Law. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.